UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-13255 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE 43-1781797 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , P.O. BOX 66760, ST. LOUIS, MISSOURI 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and postsuch files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company ­ (Do not check if a smaller reporting company). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by Court.Yes X No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2011 Common Stock, $0.01 par value PART I. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS SOLUTIA INC. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net Sales $ Cost of goods sold Gross Profit Selling, general and administrative expenses 60 67 Research and development expenses 5 4 11 8 Other operating income, net (2
